Exhibit 10.3

 

ADVISORY AGREEMENT

 

This Advisory Agreement (this “Agreement”) is made and entered into as of April
1, 2004, by and between Samsonite Corporation, a Delaware corporation (the
“Company”), and 1448972 Ontario Limited, trustee of OTPPB 2004 Trust and a
corporation incorporated under the laws of Ontario, (the “Advisor”), and
designee of Ontario Teachers’ Pension Plan Board, a non-share capital
corporation established under the laws of Ontario (“OTPP”).

 

WHEREAS, the Company, OTPP (an affiliate of the Advisor), ACOF Management, L.P.,
a Delaware limited partnership (“Ares”), and Bain Capital (Europe) LLC, a
Delaware limited liability company (“Bain” and together with OTPP and Ares, the
“Investors”) are parties to a Recapitalization Agreement dated May 1, 2003 (the
“Recapitalization Agreement”);

 

WHEREAS, prior to completion of the negotiation of the transactions contemplated
by the Recapitalization Agreement, the Investors notified the Company that
following completion of such transactions they would be requesting, subject to
approval of the Company’s board of directors (the “Board”), that the Company
enter into advisory agreements with each of the Investors or its designee (the
“Agreements”);

 

WHEREAS, the shareholders of Samsonite Corporation, in the proxy statement
mailed to the shareholders of the Company seeking approval of the transactions
contemplated by the Recapitalization Agreement, were informed of the Investors’
intentions;

 

WHEREAS, the Board desires to ratify management’s use of the services of certain
of the Investors prior to the date hereof and to retain the Advisor with respect
to the services described herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties agree as follows:

 

1.             Term.  Subject to the provisions for termination set forth
herein, this Agreement shall be in effect for a maximum five-year term
commencing as of July 31, 2003 (the “Effective Date”) and ending on the fifth
anniversary of the Effective Date (the “Term”); provided, however, the Term
shall terminate at such time as OTPP and its affiliates no longer hold at least
33% of the capital stock of the Company that they owned as of the date of the
closing of the transactions under the Recapitalization Agreement.  If the
Advisor has acted with willful misconduct or gross negligence in the performance
of material services for the Company hereunder or if the Advisor has materially
breached its obligations hereunder, the Board may terminate this Agreement;
provided, however, that such misconduct, gross negligence or material breach
shall not have been cured and shall be continuing for more than 30 days after
receipt by the Advisor from the Board of written notice detailing such
misconduct or gross negligence.

 

1

--------------------------------------------------------------------------------


 

2.             Services. The Advisor shall perform or cause to be performed
solely outside of the United States such services for the Company and its
subsidiaries as mutually agreed by the Advisor and the Company in connection
with the Company’s and its subsidiaries’ operations in Europe, Asia and certain
other designated non-United States jurisdictions (the “Services”), which may
include, without limitation, the following:

 

(a)           general executive and management services;

 

(b)           services in obtaining and arranging equity, debt and lease
financing and support, identification, negotiation and analysis of financing
alternatives, including, without limitation, in connection with mergers,
acquisitions, divestitures, capital expenditures and refinancing of existing
indebtedness;

 

(c)           finance functions, including assistance in the preparation of
financial projections, and monitoring of compliance with financing agreements;

 

(d)           marketing functions, including monitoring of marketing plans and
strategies;

 

(e)           human resource functions, including searching and hiring of
executives; and

 

(f)            other services for the Company and its subsidiaries in such
non-United States jurisdictions upon which the Board and the Advisor may agree
from time to time.

 

3.             Advisory Fee.

 

(a)           During the Term, the Advisor and/or its designees shall receive an
aggregate sum of $500,000 per annum (prorated for partial years), plus VAT where
applicable, payable by the Company on a quarterly basis in advance (the
“Advisory Fee”) (except for the first two quarterly payments which shall be paid
within 30 days of presentation of invoices for the Advisory Fee from the Advisor
to the Company); provided that the parties to this Agreement agree to work in
good faith to structure the transactions contemplated by this Agreement in a
manner tax-efficient for all parties to the extent reasonably practicable.  The
parties to this Agreement further agree to work in good faith to structure the
transactions contemplated by this Agreement in a manner to minimize United
States withholding and other taxes, provided that if the parties determine that
any portion of the Advisory Fee is subject to United States withholding or other
taxes, the Advisory Fee shall be increased by such amount as is required such
that the Advisor receives an aggregate sum equal to the amount it would have
received pursuant to this Agreement if no such withholding or other taxes were
applicable.  The Advisory Fee is intended to be a flat fee and, as such, shall
be payable by the Company to the Advisor irrespective of the actual level of
services provided.  In addition, the Company shall reimburse the reasonable
out-of-pocket expenses (“Expenses”) of the Advisor and/or its affiliates
incurred in connection with the Services subject to the receipt of reasonable
supporting documentation satisfactory to the Company in its reasonable
discretion.  An amount equal to VAT paid by the Advisor on Expenses shall be
reimbursed by the Company

 

2

--------------------------------------------------------------------------------


 

in addition to such Expenses to the extent that VAT on such Expenses is
irrecoverable for the Advisor (by credit, set off, reimbursement or otherwise).

 

(b)           Notwithstanding the forgoing four sentences, if the Company is
prohibited from paying any portion of the Advisory Fee pursuant to the Credit
Agreement dated July 31, 2003 between the Company, Samsonite Europe N.V.,
General Electric Capital Corporation, KBC Bank N.V., GECC Capital Markets Group,
Inc., and certain other parties thereto, or any subsequent credit agreement(s)
to which the Company is a party (the “Credit Agreements”), or pursuant to the
Indenture, dated as of June 24, 1998, governing the Company’s 10¾% Senior
Subordinated Notes due 2008 and any indenture governing any future issuance of
debt instruments issued by the Company (the “Bond Indentures”), the non-payment
of such portion shall not constitute a default and such portion shall be paid to
the Advisor immediately upon such dates as such payment is no longer prohibited
pursuant to the Credit Agreement or the Bond Indentures and such unpaid portion
of the Advisory Fee shall accrue interest at a rate of 8% per annum (the
“Accrued Advisory Fee”);

 

4.             Personnel.  The Advisor shall provide and devote to the
performance of this Agreement such partners, employees and agents of the Advisor
as the Advisor shall deem appropriate to the furnishing of the Services,
provided, however, that any such partners, employees and agents shall perform
the Services in jurisdictions outside of the United States.

 

5.             Liability.  Neither the Advisor nor any of its affiliates,
partners, members, employees or agents (collectively, the “Advisor Group”) shall
be liable to the Company or its subsidiaries or any of their affiliates for any
loss, liability, damage or expense (including attorney’s fees and expenses)
(collectively, a “Loss”) arising out of or in connection with the performance of
services contemplated by this Agreement, except to the extent any such Loss
results from the gross negligence, willful misconduct or bad faith of any member
of the Advisor Group as determined in a final, non-appealable order by a court
of competent jurisdiction.  The Advisor makes no representations or warranties,
express or implied, in respect of the Services to be provided by the Advisor
Group.  Except as the Advisor may otherwise agree in writing after the date
hereof and Section 7 hereof: (i) each member of the Advisor Group shall have the
right to, and shall have no duty (contractual or otherwise) not to, directly or
indirectly: (A) engage in the same or similar business activities or lines of
business as the Company or its subsidiaries or any of their affiliates and (B)
do business with any client or customer of the Company or its subsidiaries or
any of their affiliates; (ii) no member of the Advisor Group shall be liable to
the Company or its subsidiaries or affiliates for breach of any duty
(contractual or otherwise) by reason of any such activities or of such person’s
participation therein; and (iii) in the event that any member of the Advisor
Group acquires knowledge of a potential transaction or matter (but only to the
extent the Advisor acquires such knowledge outside his capacity as Advisor under
this Agreement) that may be a corporate opportunity for both the Company or any
of its subsidiaries or any of their affiliates, on the one hand, and the
Advisor, on the other hand, or any other person, no member of the Advisor Group
shall have any duty (contractual or otherwise) to communicate or present such
corporate opportunity to the Company or its subsidiaries or any of their
affiliates and, notwithstanding any provision of this Agreement to the contrary,
shall not be liable to the Company, its subsidiaries or any of their

 

3

--------------------------------------------------------------------------------


 

affiliates for breach of any duty (contractual or otherwise) by reasons of the
fact that any member of the Advisor Group directly or indirectly pursues or
acquires such opportunity for itself, directs such opportunity to another
person, or does not present such opportunity to the Company, its subsidiaries or
any of their affiliates.  In no event will any of the parties hereto be liable
to any other party hereto for any indirect, special, incidental or consequential
damages, including lost profits or savings, whether or not such damages are
foreseeable, or in respect of any liabilities relating to any third party claims
(whether based in contract, tort or otherwise) other than for the Claims (as
defined in Section 6 below) relating to the Services which may be provided by
the Advisor hereunder.

 

6.             Indemnity.  The Company and its subsidiaries shall defend,
indemnify and hold harmless each member of the Advisor Group from and against
any and all Losses (including, without limitation, attorneys’ fees) arising from
any claim by any person with respect to, or in any way related to, this
Agreement (collectively, “Claims”) resulting from any act or omission of any
member of the Advisor Group, except to the extent such Claims are the result of
gross negligence, bad faith or willful misconduct by any member of the Advisor
Group as determined in a final, non-appealable order by a court of competent
jurisdiction.  The Company and its subsidiaries shall defend at its own cost and
expense any and all suits or actions (just or unjust) which may be brought
against the Company or its subsidiaries and any member of the Advisor Group or
in which any member of the Advisor Group may be impleaded with others upon any
Claims, or upon any matter, directly or indirectly, related to or arising out of
this Agreement or the performance hereof by the Advisor Group, except to the
extent such damage shall be proven to be the direct result of gross negligence,
bad faith or willful misconduct by any member of the Advisor Group as determined
in a final, non-appealable order by a court of competent jurisdiction, to which
extent the Advisor shall reimburse the Company for the costs of defense and
other costs incurred by the Company associated therewith.  The Company shall be
liable for reasonable fees and expenses of no more than one counsel (in addition
to local counsel) in connection with the defense of indemnifiable damages
hereunder, except that the Company shall be liable for the fees and expenses of
additional separate counsel to the extent the member of the Advisor Group
concludes reasonably, based upon advice of counsel, that (a) a conflict of
interest exists between the member of the Advisor Group and the Company or
another member of the Advisor Group or (b) the named parties to such action
include both the Company and the member of the Advisor Group and there may be
one or more legal defenses available to such member of the Advisor Group which
are not available to the Company, or available to the Company, but the assertion
of which would be adverse to the interests of the Company.

 

7.             Confidentiality.  All material non-public information concerning
the Company which is given to the Advisor in its capacity as such,  or to its
directors, officers, employees, agents, advisors (including, without limitation,
attorneys, accountants, consultants, bankers and financial advisors) or other
person associated with or acting on behalf of any such person in such person’s
capacity as such (collectively, “Representatives”), by the Company or its
Representatives from time to time will be used solely in the course of the
performance of the Advisor’s services hereunder or, in the case of any of such
person who is also an officer and/or director of the Company, in such person’s
capacity as an officer and/or director of the Company.  Except as contemplated
by this Agreement or as otherwise required by applicable law or judicial,
regulatory or securities exchange process, the Advisor will not disclose any
material non-public information so provided to it to a third party without the
Company’s consent, which shall not be unreasonably withheld or delayed.

 

4

--------------------------------------------------------------------------------


 

8.             Severability.  Should any provision of this Agreement be or
become invalid in whole or in part or should this Agreement or any provision
thereof be or become incomplete, this shall not affect the validity of the
remaining provisions hereof. In lieu of the invalid provision or in order to
cure any incompleteness, a provision shall apply which, to the extent legally
permissible, comes as close as possible to what the parties had intended or
would have agreed upon, if they had been aware of the invalidity or
incompleteness.

 

9.             Notices.  All notices hereunder shall be in writing and shall be
delivered personally or mailed by first class mail, postage prepaid, addressed
to the parties as follows:

 

To the Company:

 

Samsonite Corporation

11200 East 45th Street

Denver, Colorado 80239

Facsimile: (303) 373-6606

Attn: General Counsel

 

To the Advisor:

1448972 Ontario Limited,

trustee of OTPPB 2004 Trust

c/o Ontario Teachers’ Pension Plan Board

5650 Yonge Street

Toronto, Ontario M2M 4H5

Canada

Attn:  Michael Padfield

 

10.           Assignment.  No party may assign any obligations hereunder to any
other party without the prior written consent of each other party (which consent
shall not be unreasonably withheld); provided that the Advisor may, without
consent of the Company, assign its rights and obligations under this Agreement
to any of its affiliates, including without limitation affiliated investment
funds.  The assignor shall remain liable for the performance of any assignee.

 

11.           Successors.  This Agreement and all the obligations and benefits
hereunder shall inure to the successors and assigns of the parties.

 

12.           Counterparts.  This Agreement may be executed and delivered by
each party hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original and all of which taken together shall
constitute but one and the same agreement.

 

13.           Entire Agreement; Modification; Governing Law, Dispute
Resolution.  The terms and conditions hereof constitute the entire agreement
between the parties hereto with respect to the subject matter of this Agreement
and supersede all previous communications, either oral or written,
representations or warranties of any kind whatsoever, except as expressly set
forth herein.

 

5

--------------------------------------------------------------------------------


 

The parties to this Agreement may amend its terms and conditions, however, no
modifications of this Agreement nor waiver of the terms or conditions thereof
shall be binding upon either party unless approved in writing by an authorized
representative of such party.  All issues concerning this agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of New York or any other jurisdiction) that would cause the application
of the law of any jurisdiction other than the State of New York.

 

14.           Joint and Several Liability.  Each obligation described herein of
the Company shall be a joint and several obligation of the Company and its
subsidiaries.  If requested by the Advisor, then the Company shall cause any of
its respective subsidiaries to sign a counterpart signature page to this
Agreement to evidence such joint and several liability.

 

*     *     *     *     *

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

SAMSONITE CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

1448972 ONTARIO LIMITED,
TRUSTEE OF OTPPB 2004 TRUST

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------